  Case 17-21439         Doc 77     Filed 04/19/19 Entered 04/19/19 18:17:21       Desc Main
                                     Document     Page 1 of 2


                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

In re:                                      Chapter 7

BENITO RAYGOZA AND                          Bankruptcy No. 17-21439
CHRISTINA C RAYGOZA,
                                            Honorable Pamela S. Hollis
                        Debtors.


                         TRUSTEE’S CERTIFICATE OF SERVICE FOR
                           NOTICE OF TRUSTEE’S FINAL REPORT

    I, Zane L. Zielinski, caused a copy of the foregoing Notice of Trustee’s Final Report and
Applications for Compensation (Docket #76) to be served electronically through the Court’s
Electronic Notice for Registrants on all persons identified as Registrants on the Service List
below and by U.S. mail on the creditors at the address shown below on April 19, 2019.

Dated: April 19, 2019                         Zane L. Zielinski, not individually but as the
                                              chapter 7 trustee of the bankruptcy estate of
                                              BENITO RAYGOZA AND CHRISTINA C
                                              RAYGOZA,

                                              By: /s/ Zane L. Zielinski
                                              Bankruptcy Trustee

Zane L. Zielinski (6278776)
THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
d. 773-877-3191
f. 815-846-8516
e. trustee@zanezielinski.com
  Case 17-21439                Doc 77            Filed 04/19/19 Entered 04/19/19 18:17:21                  Desc Main
                                                   Document     Page 2 of 2




Mailing Information for Case 17-21439

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service for this case.

         Michael N Burke bk_il_notice@fisherandshapirolaw.com
         Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
         Patrick A Meszaros patrickmeszaros@yahoo.com
         Jose G Moreno nd-one@il.cslegal.com
         Dana N O'Brien dana.obrien@mccalla.com, NDistrict@mccalla.com
         Zane Zielinski, Trustee trustee@zanezielinski.com, zzielinski@ecf.epiqsystems.com

Manual Notice List
        Commonwealth Edison Company                                      Nicor
        Bankruptcy Department                                            Attention Bankruptcy Dept.
        1919 Swift Drive                                                 P.O. Box 549
        Oakbrook, Il 60523                                               Aurora, Il 60568-0001

        Ncb Management Services Inc.                                     Directv, Llc
        1 Allied Drive                                                   By American Infosource Lp As Agent
        Feasterville Trevose, Pa 19053                                   4515 N Santa Fe Ave
                                                                         Oklahoma City, Ok 73118
        Lvnv Funding, Llc Its Successors And
        Assigns As
                                                                         Santander Consumer Usa Inc An Il Corp
        Assignee Of Fnbm Llc                                             Dba Chrysler Capital
        Resurgent Capital Services                                       Po Box 961275
        Po Box 10587
                                                                         Fort Worth, Tx 76161-1245
        Greenville, Sc 29603-0587
                                                                         Quantum3 Group Llc As Agent For
        Capital One, N.A.                                                Jh Portfolio Debt Equities Llc
        C O Becket And Lee Llp
                                                                         Po Box 788
        Po Box 3001                                                      Kirkland, Wa 98083-0788
        Malvern, Pa 19355-0701
                                                                         U.S. Bank, National Association
        Premier Bankcard, Llc                                            Nationstar Mortgage Llc
        Jefferson Capital Systems Llc Assignee                           Po Box 619096
        Po Box 7999
                                                                         Dallas, Tx 75261-9741
        Saint Cloud Mn 56302-9617
                                                                         Benito Raygoza
                                                                         Christina Raygoza
                                                                         24556 BROOKLANDS LANE
        Portfolio Recovery Associates, Llc
                                                                         PLAINFIELD, IL 60585
        Successor To Capital One Bank (Usa), N.A
        (Capital One Bank, N.A.)
        Pob 41067
        Norfolk Va 23541


        Midland Funding Llc
        Midland Credit Management, Inc
        As Agent For Midland Funding, Llc
        Po Box 2011
        Warren, Mi 48090
